         Case 3:20-cv-01175-JR      Document 39    Filed 09/08/20   Page 1 of 23




Clifford S. Davidson, OSB No. 125378
csdavidson@swlaw.com
SNELL & WILMER L.L.P.
One Centerpointe Drive, Suite 170
Lake Oswego, OR 97035
Telephone: (503) 624-6800
Facsimile: (503) 624-6888

Andrew M. Jacobs (pro hac vice)
ajacobs@swlaw.com
SNELL & WILMER L.L.P.
400 East Van Buren Street, Suite 1900
Phoenix, AZ 85004
Telephone: (602) 382-6000
Facsimile: (602) 382-6070

Attorneys for Plaintiffs
                             UNITED STATES DISTRICT COURT

                                 DISTRICT OF OREGON

                                  PORTLAND DIVISION

WESTERN STATES CENTER, INC., an                   Case No. 3:20-cv-01175-JR
Oregon public benefit corporation; THE FIRST
UNITARIAN CHURCH OF PORTLAND,
OREGON, an Oregon religious nonprofit             THIRD DECLARATION OF
corporation; SARA D. EDDIE, an individual;        CLIFFORD S. DAVIDSON
OREGON STATE REPRESENTATIVE
KARIN A. POWER, an elected official; and
OREGON STATE REPRESENTATIVE
JANELLE S. BYNUM, an elected official,

               Plaintiffs,

       vs.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; UNITED
STATES CUSTOMS AND BORDER
PROTECTION; FEDERAL PROTECTIVE
SERVICE; and UNITED STATES
MARSHALS SERVICE

               Defendants.
            Case 3:20-cv-01175-JR        Document 39        Filed 09/08/20     Page 2 of 23




                    THIRD DECLARATION OF CLIFFORD S. DAVIDSON

          I, Clifford S. Davidson, declare as follows:

          1.     I am an attorney with Snell & Wilmer L.L.P., plaintiffs’ counsel of record in this

action. I have personal knowledge of the matters stated herein. If called upon to do so, I would

testify truthfully as follows. With respect to the exhibits to this declaration that are PDFs of

Internet materials, I have reviewed such Internet materials by following the links specified

below. The exhibits hereto, which I have printed, or caused to be printed, as PDFs, are

substantively identical to the websites referenced below.

          2.     Attached hereto as Exhibit 1 is a true and correct copy of a PDF of a tweet available

as of September 7, 2020 at https://twitter.com/realDonaldTrump/status/1300421406849671168. I

have excerpted the Tweet from associated comments and advertisements.

          3.     Attached hereto as Exhibit 2 is a true and correct copy of an August 31, 2020 letter

from Acting Secretary Chad F. Wolf to Portland Mayor Ted Wheeler. The letter is available as of

September 7, 2020 at https://www.dhs.gov/sites/default/files/publications/20_0831_as1_letter-

ted-wheeler-portland.pdf.

          4.     Attached hereto as Exhibit 3 are true and correct copies of pages from the transcript

of the August 4, 2020 Deposition of Officer Gabriel Russell taken by the plaintiffs in Index

Newspapers LLC v. City of Portland, No. 3:20-cv-01035-SI.

          5.     Attached hereto as Exhibit 4 is a true and correct copy of a PDF of a tweet available

as of September 7, 2020 at https://twitter.com/realDonaldTrump/status/1300170578134003713. I

have excerpted the Tweet from associated comments and advertisements.

          I declare under penalty of perjury that the foregoing is true and correct, and that I executed

this declaration on the 8th day of September, 2020 at Portland, Oregon.

                                                         /s/ Clifford S. Davidson
                                                                                   Snell & Wilmer
Page 1 – THIRD DAVIDSON DECLARATION                                         One Centerpointe Drive Ste 170
4828-3068-3335                                                               Lake Oswego, Oregon 97035
                                                                                    503.624.6800
                   Case 3:20-cv-01175-JR     Document 39   Filed 09/08/20   Page 3 of 23
        Donald J. Trump 0                                                   V

        @realDonaldTrump


Portl and is a mess, and it has been for many years. If
this joke of a mayor doesn 't clean it up, we will go in
and do it for t hem!
6:13 AM• Aug 31, 2020, Twitter for iPhone


34.4K Retweets    3.8K Quote Tweets    185.SK Likes


        0                   t.l,                                  t!i




                                                                                      Exhibit 1
                                                                                     Page 1 of 1
         Case 3:20-cv-01175-JR         Document 39        Filed 09/08/20      Page 4 of 23

                                                                          Secretary

                                                                          U.S. Department of Homeland Security
                                                                          Washington, DC 20528




                                            August 31, 2020

Mayor Ted Wheeler
1221 SW Fourth Avenue, Suite 340
Portland, Oregon 97204

Dear Mayor Wheeler:

       I have received your letter addressed to President Trump dated August 28, 2020. The
President asked that I respond on his behalf.

        You state in your letter that “[t]here is no place for looting, arson, or vandalism in our city.”
Unfortunately, you have failed to back up that sentiment with any action. In fact, your inaction has
fostered an environment that has fueled senseless violence and destruction night after night. For
more than three months, Portland has become the epicenter of crime and chaos, with rioters
attacking government buildings with the intention of burning them to the ground. As of today, since
July 31, 2020, there have been 255 arrests made by local law enforcement and 23 riots and unlawful
assemblies declared. Despite this, you have stood by passively, arguing that the nightly violence
“will ultimately burn itself out.” The evidence demonstrates otherwise.

        Due to a lack of action throughout the summer, Portland and its law-abiding residents
continue to suffer from large-scale looting, arson, and vandalism—even killing. Businesses remain
shuttered and Portlanders are held hostage by the daily violence that has gripped the city with no end
in sight. This is precisely why President Trump has—and continues to—offer federal law
enforcement assistance to Portland. And that is why I, in my capacity as the Acting Secretary of
Homeland Security, was not only authorized, but statutorily obligated, to protect federal property
and persons on that property.

        With your letter you included a YouTube video in which your television interviewer attested
that “there was more unrest in [Portland] last night. Portland police declared a riot, saying that
protestors [sic] broke into the Police Association building, the union, and lit it on fire.” That same
YouTube video contained chilling footage of the arson that was terrorizing your city; and it was
perpetrated by rioters, not by peaceful protesters. The chaos, destruction, and suffering in Portland
are evils you can stop—and must stop. Consider what happened recently in Wisconsin—where the
State of Wisconsin requested and received federal law enforcement assistance and the violence and
looting there ended.

       I hope you honor your commitment that “[t]hose who commit criminal acts will be
apprehended and prosecuted under the law.” To that end, I encourage you to work with and disabuse
the District Attorney of Multnomah County of his refusal to prosecute individuals who have
committed such crimes as: interference with a law enforcement officer, rioting, criminal trespass,
second-degree disorderly conduct, escape, or a city ordinance violation. In short, ignoring criminal

                                                                                             Exhibit 2
                                                                                            Page 1 of 2
         Case 3:20-cv-01175-JR         Document 39       Filed 09/08/20      Page 5 of 23

Mayor Ted Wheeler
Page 2

behavior is no way to protect the citizens of your community, the same citizens who entrusted you to
hold elected office. We hope and expect that fairness and good judgment will prevail in Portland.

        Accordingly, I urge you to prioritize public safety and to request federal assistance to restore
law and order in Portland. We are standing by to support Portland. At the same time, President
Trump has made it abundantly clear that there will come a point when state and local officials fail to
protect its citizens from violence, the federal government will have no choice but to protect our
American citizens.

        DHS remains wholly committed to ensuring the rights of peaceful protesters and conducts all
activities in full compliance with the Constitution and federal law. I am proud of our brave and
selfless officers and of our federal, state, and local partners.

                                      Sincerely,




                                      Chad F. Wolf
                                      Acting Secretary




                                                   2

                                                                                         Exhibit 2
                                                                                        Page 2 of 2
Case 3:20-cv-01175-JR   Document 39   Filed 09/08/20   Page 6 of 23


                                                                       Page 1
              IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF OREGON
                           PORTLAND DIVISION


    INDEX NEWSPAPERS LLC,
    et al.,
                  Plaintiffs,
         v.                               No. 3:20-cv-01035-SI
    CITY OF PORTLAND, et al.,
                  Defendants.




              VIDEO DEPOSITION OF GABRIEL RUSSELL
                  Taken in behalf of Plaintiffs
                        Tuesday, August 4, 2020




    Reported by:         Marilynn Hoover, RPR
                         Oregon CSR No. 04-0387




                                                                 Exhibit 3
                                                               Page 1 of 17
 Case 3:20-cv-01175-JR   Document 39   Filed 09/08/20   Page 7 of 23


                                                                        Page 5
 1        TUESDAY, AUGUST 4, 2020; AUBURN, WASHINGTON
 2               THE VIDEOGRAPHER:         We are now on the
 3   record.    Here begins the Zoom videotaped deposition
 4   of Gabriel Russell in the matter of Index Newspapers
 5   LLC versus City of Portland, in the U.S. District
 6   Court, District of Oregon, Portland Division, case
 7   number 3:20-cv-01035-SI.
 8               Today is August 4th, 2020.              The time is
 9   11:13.    This deposition is being taken over Zoom at
10   the request of BraunHagey & Borden LLP.                 The
11   videographer is Emily Walter of Magna Legal
12   Services, and the court reporter is Marilynn Hoover
13   of Magna Legal Services.           All counsel will be noted
14   on the stenographic record.
15               Will the court reporter please swear in
16   the witness.
17               THE REPORTER:         The attorneys participating
18   in this deposition acknowledge that I am not
19   physically present in the deposition room and that I
20   will be swearing in the witness and reporting this
21   deposition remotely.        The parties and their counsel
22   consent to this arrangement and waive any objections
23   to this manner of reporting.
24               Please indicate your agreement by stating
25   your name and agreement on the record.




                                                                  Exhibit 3
                                                                Page 2 of 17
 Case 3:20-cv-01175-JR   Document 39   Filed 09/08/20   Page 8 of 23


                                                                        Page 6
 1                MR. ACHARYA:     This is Athul Acharya for
 2   plaintiffs, and I agree.
 3                MR. GARDNER:     This is Josh Gardner on
 4   behalf of the defendants, and I agree as well.
 5                THE REPORTER:        Michelle, please.
 6                MS. TONELLI:     Michelle Tonelli for
 7   defendants.     I agree as well.
 8                          GABRIEL RUSSELL,
 9   called as a witness, being duly sworn on oath, was
10   examined and did testify as follows:
11               MR. GARDNER:      Ms. Hoover, before we begin:
12   The defendants reserve the right to have the witness
13   read and sign.
14               THE REPORTER:         So noted.
15               MR. GARDNER:      Thank you.
16               THE REPORTER:         You may begin, counsel.
17                             EXAMINATION
18   BY MR. ACHARYA:
19         Q.    Good morning, Officer Russell.               How are
20   you today?
21         A.    Good.     How are you?
22         Q.    Doing well.      Is it morning where you are?
23         A.    It is 11:16 a.m., so it's still morning
24   here.
25         Q.    You're -- You're in Portland?




                                                                  Exhibit 3
                                                                Page 3 of 17
 Case 3:20-cv-01175-JR   Document 39   Filed 09/08/20    Page 9 of 23


                                                                        Page 30
 1   question.
 2               You said you have situations -- seen
 3   situations where...
 4         A.    Where deploying additional forces resulted
 5   in enhanced protection, which was the goal of the
 6   operation.
 7         Q.    I see.     Is Diligent Valor over?
 8         A.    It is not.
 9         Q.    So the extra CBP forces are still here?
10               MR. GARDNER:      Objection.           To the extent
11   that you can answer counsel's question without
12   divulging information that is subject to the law
13   enforcement privilege, you may do so.                 To the extent
14   you cannot answer his question without divulging
15   such information, I instruct you not to answer.
16               THE WITNESS:      I'm not going to answer that
17   question.
18         Q.    BY MR. ACHARYA:        Are the extra ICE forces
19   still here?
20               MR. GARDNER:      Same objection and same
21   instruction.
22               THE WITNESS:      Same answer.
23         Q.    BY MR. ACHARYA:        When will the extra
24   forces leave?
25               MR. GARDNER:      Same objection, same




                                                                   Exhibit 3
                                                                 Page 4 of 17
 Case 3:20-cv-01175-JR   Document 39    Filed 09/08/20   Page 10 of 23


                                                                         Page 31
 1   instruction.
 2                THE WITNESS:         Same answer.
 3          Q.    BY MR. ACHARYA:         All right.       Let's talk
 4   about the command structure of your position.
 5                Who directly reports to you?
 6          A.    The -- I'm the incident commander, the
 7   deputy incident commander, and the staff sections
 8   directly report to me.
 9          Q.    Deputy incident commander, and what was
10   the other thing?
11          A.    Staff sections.
12          Q.    And there are several staff section
13   commanders?
14          A.    Yes, or supervisors --
15                          (Reporter request.)
16                THE WITNESS:         Supervisors, people in
17   charge of staff section, not typically referred to
18   as commanders.
19          Q.    BY MR. ACHARYA:         And what does the deputy
20   incident commander do?
21          A.    Supervises the tactical commanders.
22          Q.    Okay.     And the tactical commanders are
23   different from the staff section commanders?
24          A.    I believe I already answered that staff
25   section supervisors are not referred to as




                                                                    Exhibit 3
                                                                  Page 5 of 17
 Case 3:20-cv-01175-JR   Document 39    Filed 09/08/20   Page 11 of 23


                                                                         Page 48
 1                I'm going to put another Donald Trump
 2   tweet into the chat.         This is going to be Exhibit 3.
 3                          (Exhibit 3 marked.)
 4          Q.    BY MR. ACHARYA:         And while -- while you've
 5   done all that, I'll read it into the record.
 6                It says:     "Homeland Security is not
 7   leaving Portland until local police complete cleanup
 8   of anarchists and agitators."
 9                Is it accurate to say that DHS's enhanced
10   presence is not leaving Portland until local police
11   complete cleanup of anarchists and agitators?
12          A.    Give me a second to -- That's -- That's a
13   hypothetical and I don't...
14          Q.    That's not a hypothetical.              That's a
15   question about what -- what Homeland Security is
16   going to do.
17                Are they -- Is DHS's enhanced presence
18   leaving Portland -- is not leaving Portland until
19   local police complete cleanup of anarchists and
20   agitators?      Is that true?
21          A.    I don't know the answer to that.
22          Q.    So you don't know when Homeland Security's
23   enhanced presence will leave?
24          A.    That's correct.
25                MS. TONELLI:         Objection; law enforcement




                                                                    Exhibit 3
                                                                  Page 6 of 17
 Case 3:20-cv-01175-JR   Document 39    Filed 09/08/20   Page 12 of 23


                                                                         Page 49
 1   privilege.      We're -- We're going into -- it's the
 2   same idea of when our officers may withdraw.
 3                MR. ACHARYA:         Yeah, I think this tweet
 4   waives that privilege.
 5                MS. TONELLI:         No, because you're asking
 6   for more detail.
 7                MR. GARDNER:         Yeah, it does not waive any
 8   privilege about the details of due law enforcement
 9   efforts in Portland.
10                MR. ACHARYA:         That's a -- No, that's the
11   sword and shield situation.             If the --
12                MR. GARDNER:         It's not a sword and shield
13   at all, sir.        We'll have to agree to disagree.
14          Q.    BY MR. ACHARYA:         Let's talk about
15   coordination of forces.
16                How do you coordinate field operations
17   with the Marshals Service?
18          A.    There's a tactical command post at the --
19   at the federal courthouse, where the tactical
20   commanders of DHS and the tactical commanders of the
21   Marshals Service coordinate activities.
22          Q.    Do you -- Are you ever in that tactical
23   command post?
24          A.    I have been, yes, several times.
25          Q.    Are you -- Are you usually in that command




                                                                    Exhibit 3
                                                                  Page 7 of 17
 Case 3:20-cv-01175-JR   Document 39    Filed 09/08/20   Page 13 of 23


                                                                         Page 62
 1                          (Reporter request.)
 2                MR. GARDNER:         Yes.   Again, to the extent
 3   the witness can answer that question without
 4   divulging information that is subject to law
 5   enforcement privilege, he may do so; otherwise, I
 6   instruct the witness not to answer.
 7                THE WITNESS:         I will not answer that.
 8          Q.    BY MR. ACHARYA:         Does the Federal
 9   Protective Service have the power to declare an
10   unlawful assembly?
11          A.    Yes.
12          Q.    Where does that authority come from?
13          A.    Our law enforcement powers, jurisdiction
14   and authority.
15          Q.    Does the Federal Protective Service have
16   the power to enforce such an order on Southwest
17   Fourth Street in Portland?
18          A.    That depends.
19          Q.    What would that depend on?
20                          (Reporter request.)
21          Q.    BY MR. ACHARYA:         Under what circumstances
22   would FPS have power to enforce an unlawful assembly
23   order on Fourth Street?
24          A.    The FPS jurisdiction and authority allows
25   FPS law enforcement officers to take enforcement




                                                                    Exhibit 3
                                                                  Page 8 of 17
 Case 3:20-cv-01175-JR   Document 39   Filed 09/08/20   Page 14 of 23


                                                                        Page 63
 1   action on and around federal property for the
 2   protection of federal property and people on it.
 3                So if there was, for example, someone who
 4   was off a federal property and they were committing
 5   assaults against federal officers, using projectiles
 6   or something of that nature, federal officers could
 7   take enforcement action.
 8          Q.    Understood.      But I'm asking about
 9   dispersal orders, which are dispersal orders to
10   unlawful assembly; so we're not talking about any
11   actions against federal officers.
12                Does FPS have authority to enforce a
13   dispersal order against an unlawful assembly on
14   Southwest Fourth Street?
15          A.    On Southwest Fourth Street?
16          Q.    That's one street west of the federal
17   courthouse.
18          A.    Generally, no.
19          Q.    So you've policed protests, many protests?
20          A.    Yes.
21          Q.    Have you personally policed them on the
22   ground?
23          A.    Yes.
24          Q.    Can you tell me when and where?
25          A.    I -- The Federal Protective Service in




                                                                   Exhibit 3
                                                                 Page 9 of 17
 Case 3:20-cv-01175-JR   Document 39    Filed 09/08/20   Page 15 of 23


                                                                         Page 76
 1   know, if a protest becomes violent, they have the
 2   ability to move protesters -- you know, I don't want
 3   to say anywhere they want, but a lot of different
 4   areas in the city, while the federal authorities
 5   are, you know, required to operate within a
 6   reasonable distance of a federal facility.                   So that
 7   just -- So it necessitates different tactics.
 8           Q.   Sure.     Understood.
 9                So you're a supervisor.            Are you
10   responsible for making sure that the people that you
11   tactically command don't use excessive force?
12          A.    Yes.
13          Q.    Okay.     Do you see what -- what federal
14   agents did to the guy wearing the navy shirt,
15   Christopher David?
16          A.    Yes.
17          Q.    Did you think that was excessive force?
18                THE WITNESS:         Counsel, should I answer
19   this?
20                MR. GARDNER:         I mean, if you can do so
21   without disclosing information that is subject to
22   the law enforcement privilege or other privileges,
23   you may.     If you need to consult, we can also do
24   that.
25                THE WITNESS:         Can we consult briefly?




                                                                    Exhibit 3
                                                                 Page 10 of 17
 Case 3:20-cv-01175-JR   Document 39    Filed 09/08/20   Page 16 of 23


                                                                         Page 78
 1   asked for the instruction -- which I'd like to
 2   remind you once again that you're under oath and
 3   that you can't assert the privilege unless the
 4   privilege exists, and that your very competent
 5   counsel will remind you if there's a possibility of
 6   a privileged answer.
 7                MR. GARDNER:         And I will remind counsel
 8   that, as a law enforcement officer, he is well
 9   positioned to know what sort of information
10   implicates the law enforcement privilege.                   To the
11   extent he believes the information you are asking
12   for does implicate that privilege, he has every
13   right and responsibility not to disclose that
14   information.
15                MR. ACHARYA:         Of course.        Just --
16                MR. GARDNER:         You seem to be suggesting to
17   him otherwise.
18                MR. ACHARYA:         Let's go back to questions.
19          Q.    BY MR. ACHARYA:         So we were talking about
20   Christopher David, and you saw the video of the
21   federal agents beating him with their batons.
22                Did you think that was excessive force?
23                MR. GARDNER:         Objection; calls for a legal
24   conclusion.
25                THE WITNESS:         I -- I observed some video




                                                                    Exhibit 3
                                                                 Page 11 of 17
 Case 3:20-cv-01175-JR   Document 39   Filed 09/08/20   Page 17 of 23


                                                                        Page 79
 1   of the incident that I believe you're referring to,
 2   and a thorough investigation might reveal
 3   information that I don't know of, or other video,
 4   but the -- but the video that I saw, it did appear
 5   to me to be excessive force.
 6           Q.   BY MR. ACHARYA:        Okay.     Did you train
 7   those officers to do that?
 8           A.   The officers involved in that did not --
 9   did not work for me, did not answer to me.
10          Q.    Who do they work for?
11          A.    They don't belong -- I don't believe that
12   they belong to the Department of Homeland Security
13   and were not operating under my tactical control or
14   supervision.
15          Q.    Were they part of the United States
16   Marshals Service?
17          A.    I've -- I've been told that.              I don't -- I
18   don't know that for sure, but I've -- I've been told
19   that.
20          Q.    Thank you.      So, as a supervisor, you're
21   responsible for making sure that people you're
22   supervising conduct themselves according to the
23   rules; is that correct?
24          A.    Yes.
25          Q.    Have you read the declarations that we




                                                                   Exhibit 3
                                                                Page 12 of 17
 Case 3:20-cv-01175-JR   Document 39    Filed 09/08/20   Page 18 of 23


                                                                         Page 82
 1   any matches, but that's just for FPS.
 2                I think I explained earlier:               I have
 3   tactical control of the DHS forces; I do not have
 4   administrative control.            Each component has their
 5   own use of -- use of force reporting chain of
 6   command.
 7          Q.    Are you responsible for the -- Are you
 8   responsible for the conduct -- Are you responsible
 9   for making sure that the agents assigned to Diligent
10   Valor in Portland conduct themselves according to
11   the rules?
12          A.    Their immediate supervisors are generally
13   responsible for ensuring that any law enforcement
14   officer who witnesses misconduct by another law
15   enforcement officer is responsible -- a federal
16   officer, is responsible to try and stop the behavior
17   and to report the misconduct.
18          Q.    Do you keep logs of which agents are
19   assigned to which duties?
20          A.    For our agency, generally, yes.
21          Q.    Do you keep logs for Diligent Valor?
22          A.    Generally, yes.
23          Q.    Okay.     Do you track agents' locations?
24                MR. GARDNER:         Answer that question with a
25   yes or a no -- that does not call for privileged




                                                                    Exhibit 3
                                                                 Page 13 of 17
 Case 3:20-cv-01175-JR   Document 39    Filed 09/08/20   Page 19 of 23


                                                                         Page 83
 1   information -- and then we can wait for the next
 2   question.
 3                THE WITNESS:         It's not -- not -- We don't
 4   track their specific location except that as they
 5   report it.      So they -- you know, they're going to
 6   have an assignment, so to speak, but they move
 7   around over the course of, you know, an operational
 8   period.     And --
 9          Q.    BY MR. ACHARYA:         Do you keep recordings --
10          A.    Go ahead.
11          Q.    Sorry.     Finish your -- Finish your answer.
12          A.    So their -- their movements of, you know,
13   officers and agents that might be reflected in, you
14   know, the log as they call things out on the radio
15   or something.
16          Q.    Okay.     Do you keep recordings of radio
17   transmissions?
18                MR. GARDNER:         Again, you can answer that
19   question with a yes or no.
20                THE WITNESS:         The FPS radio system, there
21   are recordings that are kept.              I can't speak for
22   other components.
23          Q.    BY MR. ACHARYA:         And do you track agents'
24   use of munitions?
25                MR. GARDNER:         I'm sorry.        Can you repeat




                                                                    Exhibit 3
                                                                 Page 14 of 17
 Case 3:20-cv-01175-JR   Document 39    Filed 09/08/20   Page 20 of 23


                                                                          Page 85
 1          Q.    In this operation, you have not used tear
 2   gas.
 3                So do you do anything to help you identify
 4   what FPS agents are at a given location at a given
 5   date and time?
 6                MR. GARDNER:         Objection; vague.         Also, I'm
 7   not sure I understand the question; but to the
 8   extent it's calling for information that would be
 9   subject to the law enforcement privilege, I would
10   instruct you not to answer.
11                Maybe you could rephrase it.
12                MR. ACHARYA:         Sure.
13          Q.    BY MR. ACHARYA:         The question is:          You
14   know, we have about 30 declarations now of uses of
15   force that are unlawful and in violation of the
16   First Amendment.        I think you've said you've read at
17   least the ones submitted in support of the TRO.
18                So my question is:           A lot of those talked
19   about a place, a time, a location.                  Do you have
20   information sufficient to know which agents were
21   present at that place, time, and location?
22                MR. GARDNER:         I see.    I understand the
23   question now.
24                Objection.      Mischaracterizes the documents
25   you're referring to.         No further objections.




                                                                    Exhibit 3
                                                                 Page 15 of 17
 Case 3:20-cv-01175-JR   Document 39    Filed 09/08/20   Page 21 of 23


                                                                         Page 86
 1          Q.     BY MR. ACHARYA:        Please answer.
 2          A.     I believe I already answered that, that I
 3   believe it's seven incidents that reported to, and
 4   we compared those with our -- with our FPS use of
 5   force reports, and we did not find a direct
 6   correlation between the complaints and FPS use of
 7   force.      There may be other agencies involved in the
 8   operation, that that used a similar type of analysis
 9   and discovered a match.
10          Q.    So CBP and ICE uses of force, do you have
11   any ability to look at those?
12          A.    No.    They have their own computer systems.
13                MR. ACHARYA:         So I'm going to put a
14   declaration into the record here.               This is the
15   declaration of Mathieu Lewis-Rolland, signed on July
16   22nd, 2020, docket number 77.
17                Tell me when you have it open.
18                THE REPORTER:         Marked next in order,
19   counsel?
20                MR. ACHARYA:         Sorry.    Yeah, next in order.
21   So what was that, Exhibit 5?
22                THE REPORTER:         Correct.
23                          (Exhibit 5 marked.)
24                THE WITNESS:         So where -- I have it.            What
25   paragraph are you looking at?




                                                                    Exhibit 3
                                                                 Page 16 of 17
 Case 3:20-cv-01175-JR   Document 39   Filed 09/08/20   Page 22 of 23


                                                                        Page 132
 1                        REPORTER CERTIFICATE
 2
 3          I, MARILYNN HOOVER, CSR No. 04-0387 for the
 4   State of Oregon, do hereby certify:
 5          That prior to being examined, the witness named
 6   in the foregoing deposition was duly sworn to
 7   testify the truth, the whole truth, and nothing but
 8   the truth;
 9          That said deposition was taken down by me in
10   shorthand at the time and place therein named, and
11   thereafter reduced by me to typewritten form; and
12   that the same is a true, correct, and complete
13   transcript of the said proceedings.
14          Before completion of the deposition, review of
15   the transcript [X] was [ ] was not requested.                      If
16   requested, any changes made by the deponent (and
17   provided to the reporter) during the period allowed
18   shall be appended hereto.
19          I further certify that I am not interested in
20   the outcome of the action.
21          Witness my hand this 6th day of August 2020.
22
23                             ________________________________
24                             MARILYNN HOOVER, RPR
25                             CSR No. 04-0387; Exp. 03/31/2023




                                                                   Exhibit 3
                                                                Page 17 of 17
                     Case 3:20-cv-01175-JR        Document 39       Filed 09/08/20     Page 23 of 23
        Donald J. Trump O @realDonaldTrump , Aug 30                                 v
        Ted Wheeler, the wacky Radica l Left Do Nothing Democrat Mayor of
        Portland, who has watched great death and destruction of his City during his
        tenure, thinks this lawless situation should go on forever. Wrong! Portland
        will never recover with a fool for a Mayor....

         Q   15.4K           t.1   34.9K           (?    126.SK


        Donald J. Trump 0                                                               V

        @realDonaldTrump


.... He t ried mixing with the Agitators and Anarch ists and
they mocked him. He would like to blame me and the
Federal Government for going in, but he hasn't seen
anything yet. We have only been there with a small
group to defend our U.S. Courthouse, because he
couldn't do it. ...
1:36 PM , Aug 30, 2020 • Twitter for iPhone


16.SK Retweets       414 Quote Tweets      71.SK Likes


         0                    t.l,

        Donald J. Trump O @realDonaldTrump , Aug 30                                     V

        Replying to @realDonaldTrump
        .. The people of Portland, like all other cities & parts of our great Cou ntry,
        want Law & Order. The Radical Left Democrat Mayors, like the dummy
        ru nning Portland, or t he guy rig ht now in his basement unwilling to lead or
        even speak out against crime, will never be able to do it!

         Q   8.6K           t.1    20.2K           (?    78.2K




                                                                                                  Exhibit 4
                                                                                                 Page 1 of 1
